United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.M., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, Dun Glen, WV,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-601
Issued: May 19, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 26, 2015 appellant, through counsel, filed a timely appeal from a
September 29, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on October 23, 2012
causally related to his June 25, 2012 employment injury.
FACTUAL HISTORY
On June 26, 2012 appellant, then a 37-year-old seasonal maintenance worker, filed a
traumatic injury claim alleging that on June 25, 2012 he pulled a muscle in his back when he
1

5 U.S.C. § 8101 et seq.

slipped backward on a roof while removing metal. He stopped work on June 26, 2012. OWCP
accepted the claim for sprains of the lumbar and thoracic spine.
Appellant resumed his usual employment on July 12, 2012. In an October 23, 2012
telephone call, the employing establishment advised OWCP that his seasonal assignment ended
November 3, 2012.
In an October 23, 2012 work restriction evaluation, Dr. Ashley Fritzius, an osteopath,
found that appellant could continue performing his modified employment and provided work
restrictions. The record also contains an October 23, 2012 form report completed by Dianna
Adkins, a physician assistant.
On October 29, 2012 Dr. Fritzius reported that appellant injured his back on June 26,
2012 when he slipped on a roof while pulling metal. She noted that he reported his condition to
be work related. Dr. Fritzius diagnosed lumbar and thoracic strains of the back. In an
accompanying work status form, she provided work restrictions.
A magnetic resonance imaging (MRI) scan study of the lumbar spine, obtained
November 6, 2012, revealed a disc herniation at L5-S1 without impingement. An MRI scan of
the thoracic spine dated November 6, 2012 showed a cystic cavity that was a possible syrinx.
In a report dated November 9, 2012, Dr. Fritzius discussed appellant’s complaints of
increased leg pain particularly with walking. She reviewed the findings on MRI scan studies of a
herniated disc at L5-S1 and a possible thoracic syrinx. In a duty report dated November 9, 2012,
Dr. Fritzius found that appellant was unable to work.
By letter dated November 16, 2012, OWCP requested that appellant submit a Form CA2a if he was alleging a recurrence of disability. It also requested that he submit additional factual
and medical information, including a rationalized medical report addressing why he was disabled
as a result of the accepted work incident.
On December 4, 2012 appellant filed a recurrence of disability (Form CA-2a) alleging
that he sustained a recurrence of disability on October 23, 2012 causally related to his June 25,
2012 employment injury. In an accompanying statement, he related that four days after his
injury a derecho storm struck his area and caused widespread power outages, including at his
home. Appellant received medical treatment at the emergency room on June 26, 2012, but could
not keep follow-up appointments because of the storm. He returned to work on July 2, 2012
even though he still experienced pain. Appellant asked his employing establishment whether he
should work, but no one could tell him because the administrative personnel were not there
because of the power outage. His coworkers helped him with activities that he could not
perform. Appellant was unable to find out whether he could take sick leave and go to physical
therapy. He was afraid that he would lose his job because he worked seasonally. Appellant’s
back pain worsened until he was no longer able to work.
In a statement dated December 4, 2012, Jamie Keach, an OWCP coordinator for the
employing establishment, noted that appellant’s ability to obtain medical treatment after his
injury was affected by a June 29, 2012 derecho wind storm. She also indicated that she was on
maternity leave at the time and unable to assist him with workers’ compensation questions.
2

In a December 4, 2012 response to OWCP’s November 16, 2012 letter, appellant again
related that he did not improve after his June 25, 2012 work injury and asserted that his injury
“was severely compounded by the lack of guidance received from my direct supervisor and
employer, which was also compounded by the huge storm we received, where all medical
facilities did not have power.” Appellant’s coworkers assisted him after he returned to work but
his back continued to worsen. He related that his original diagnosis was not correct and that an
MRI scan study showed a significant injury.
In a statement dated December 13, 2012, Michael K. Hartsog, who works in operations,
and Charles B. Perry, Jr., a supervisor, related that from June 2 to October 23, 2012 appellant
“was in obvious pain in the way he walked and moved. [Appellant] had communicated this pain
to his supervisor and his coworkers. He was placed back working with the same crew of people
when he was injured, this crew knew of his injury and pain. They helped him with the physical
aspects of his job where he was unable to perform.” Mr. Hartsog and Mr. Perry related that
appellant took seven days of sick leave before his seasonal employment ended
November 3, 2012.
By decision dated December 20, 2012, OWCP found that appellant failed to establish a
recurrence of disability beginning October 23, 2012 causally related to his June 25, 2012 work
injury.
In a report dated January 22, 2013, Dr. Adnan N. Silk, a Board-certified neurosurgeon,
obtained a history of appellant twisting his back on June 25, 2012 pulling metal sheets off a roof
and experiencing significant back and hip pain. He reviewed the findings on MRI scan studies
of cystic changes of the thoracic spine and a possible herniated disc at L5-S1. On examination,
Dr. Silk found tenderness of the lumbar and thoracic spine with pain on straight leg raise but no
radiculopathy. He diagnosed a “[l]ow back sprain and possible herniated disc at L5-S1 with a
possible syrinx in the thoracic spinal cord.” Dr. Silk referred appellant for repeat imaging
studies and stated, “I feel this lesion in the thoracic cord and the herniated disc at L5-S1 are
related to the back injury he sustained on June 25, 2012. [Appellant] remains disabled at this
time.”
In a disability certificate dated January 22, 2013, Dr. Silk found that appellant was
disabled from work as a result of his June 25, 2012 back injury.
On February 11, 2013 appellant requested reconsideration.
By decision dated February 27, 2013, OWCP denied modification of its December 20,
2012 decision. It found that appellant had not submitted rationalized evidence supporting that he
was unable to work beginning October 2012 due to his June 25, 2012 employment injury.
In a progress report dated March 14, 2013, Dr. Silk related that appellant reported no
back problems prior to his June 2012 work injury. He noted that appellant continued to
experience pain in his thoracic and lumbar spine. Dr. Silk stated:
“Certainly, it is very difficult to determine [the origin] of this problem of the disc
at L5-S1 and the cystic lesion. Nobody can be certain if this could be due to the
accident of June 25, 2012. But the point is [appellant] had no back problem until
3

he was involved in the accident of June 25, 2012. [He] was advised about his
condition and he is disabled at this time and will not be able to work for at least
one more year.”
An MRI scan study of the lumbar spine, obtained on June 15, 2013, revealed a posterior
central annual tear at L5-S1 and a small disc herniation. An MRI scan study of the thoracic
spine also dated June 15, 2013 showed a bilateral disc herniation at T6-7 and “borderline central
canal stenosis without spinal cord impingement.”
In a report dated August 12, 2013, Dr. Silk discussed appellant’s continued complaints of
low back pain with radiculopathy on the left side and some pain in the right leg. He reviewed the
findings from the June 15, 2013 MRI scan studies. Dr. Silk noted that appellant had not
experienced problems with his back prior to June 25, 2012. He stated, “Unfortunately,
[appellant] did not have [an] MRI [scan] to his back prior to the injury and this is the only way to
compare the MRI [scan] before the injury with MRI [scan] after the injury. The point I would
like to make [is] that [appellant] had no symptoms and no back pain until he sustained the injury
on June 25, 2012.”
On September 23, 2013 appellant, through his counsel, requested reconsideration based
on Dr. Silk’s August 12, 2013 report.2
In an October 8, 2013 progress report, Dr. Silk noted that electrodiagnostic testing
showed L4-5 left radiculopathy and reviewed the results of the MRI scan studies. He advised
that appellant was disabled.
On July 11, 2014 appellant’s counsel requested that OWCP expand acceptance of his
claim to include a herniated disc and thoracic syrinx at T9.
By decision dated September 29, 2014, OWCP denied modification of its February 27,
2013 decision.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative, and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.3

2

On September 23, 2013 appellant underwent an electromyogram that was abnormal but limited in nature due to
pain.
3

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).

4

OWCP regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.4 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.5
ANALYSIS
OWCP accepted that appellant sustained lumbar and thoracic back sprains due to a
June 25, 2012 employment injury. Appellant stopped work on June 26, 2012 and returned to
work on July 12, 2012. He and the employing establishment advised that upon his return to
work his coworkers assisted him in the performance of his job duties. Appellant filed a
recurrence of disability on October 23, 2012 due to his June 25, 2012 employment injury.
Appellant has not alleged a change in the nature and extent of his light-duty job
requirements. He worked until his seasonal appointment ended on November 3, 2012. Although
withdrawal of a light-duty position may establish a recurrence of disability, the termination of a
temporary appointment, when the employee was a temporary employee at the time of injury,
does not itself establish a recurrence of disability.6 Appellant must thus provide medical
evidence to establish that he was disabled for the light-duty position.7
Appellant submitted reports from Ms. Adkins, a physician assistant. A physician
assistant, however, is not considered a “physician” as defined by section 8101(2) of FECA.8
Consequently, these reports have no probative value.
In an October 23, 2012 work restriction evaluation, Dr. Fritzius determined that appellant
could continue with his modified employment and listed work restrictions. She did not,
however, specifically address the cause of his restrictions or find that he was unable to perform
his modified work duties.9
On October 29, 2012 Dr. Fritzius indicated that appellant injured his back on June 26,
2012 when he slipped pulling metal on a roof. She noted that he asserted that his condition was
4

20 C.F.R. § 10.5(x).

5

Id.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(c)(1) (June 2013); see also
Shelly A. Paolinetti, 52 ECAB 291 (2001).
7

See Jackie D. West, supra note 3.

8

See 5 U.S.C. § 8101(2); Allen C. Hundley, 53 ECAB 551 (2002).

9

See S.H., Docket No. 14-1574 (issued March 27, 2015).

5

work related. Dr. Fritzius diagnosed lumbar and thoracic strains of the back. In an
accompanying duty form, she provided work restrictions. While Dr. Fritzius indicated that
appellant related his condition to his employment, she did not provide an independent opinion
linking the work restrictions with the employment injury. A physician’s report is of little
probative value when it is based on a claimant’s belief rather than the physician’s independent
judgment.10
In a report dated November 9, 2012, Dr. Fritzius related that appellant complained of
increased leg pain, particularly with walking. She reviewed the findings on MRI scan studies of
a herniated disc at L5-S1 and a possible thoracic syrinx. In a duty status report dated
November 9, 2012, Dr. Fritzius found that appellant was unable to work. She did not, however,
specifically attribute the disability to his work injury or explain how his employment-related
condition changed such that he was unable to work.11
On January 22, 2013 Dr. Silk discussed appellant’s history of twisting his back on
June 25, 2012 pulling metal sheets off a roof. He reviewed the results of diagnostic studies and
listed examination findings of lumbar and thoracic tenderness without radiculopathy. Dr. Silk
diagnosed a sprain of the low back, a possible L5-S1 herniated disc, and a possible thoracic
syrinx. He attributed the thoracic lesion and L5-S1 herniated disc to the June 25, 2012
employment injury and found that appellant was disabled from employment. OWCP, however,
accepted only thoracic and lumbar sprains as employment related. Where appellant claims that a
condition not accepted or approved by OWCP was due to his employment injury, he bears the
burden of proof to establish that the condition is causally related to the employment injury
through the submission of rationalized medical evidence.12 Dr. Silk did not provide any rationale
for his opinion that the work injury caused a herniated L5-S1 disc and thoracic lesion. Medical
conclusions unsupported by rationale are of little probative value.13
In a report dated March 14, 2013, Dr. Silk indicated that appellant complained of pain in
the thoracic and lumbar spine. He related that it was uncertain whether the L5-S1 disc condition
and thoracic cyst resulted from the June 25, 2012 employment injury. Dr. Silk noted, however,
that appellant did not experience difficulty with his back prior to the work incident. He advised
that he was disabled from work. Dr. Silk’s opinion that it was uncertain whether appellant’s
work injury caused the diagnosed conditions and disability is speculative in nature and thus of
diminished probative value.14
On August 12, 2013 Dr. Silk reviewed the findings on the June 15, 2013 MRI scan
studies and discussed appellant’s complaints of low back pain with radiculopathy on the left side
and some pain in the right leg. He again noted that appellant did not have any back problems
10

Earl David Seale, 49 ECAB 152 (1997).

11

See K.W., 59 ECAB 271 (2008).

12

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

13

Willa M. Frazier, 55 ECAB 379 (2004); Jimmy H. Duckett, 52 ECAB 332 (2001).

14

See L.R. (E.R.), 58 ECAB 369 (2007); A.D., 58 ECAB 149 (2006).

6

before his work injury on June 25, 2012. However, a medical opinion that a condition is causally
related to an employment injury because the employee was asymptomatic before the injury, but
symptomatic after it is insufficient, without supporting rationale, to establish causal
relationship.15 Dr. Silk did not provide a definite finding regarding causation or provide medical
rationale for his opinion. Consequently, his opinion is insufficient to support that the findings on
the MRI scan studies of the lumbar and thoracic spine and appellant’s resulting disability from
employment arose from the June 25, 2012 employment injury.16
In a report dated October 8, 2013, Dr. Silk reviewed the results of diagnostic studies,
provided findings on examination, and opined that appellant was disabled. He did not, however,
address causation and thus his report is of little probative value.17
As appellant has not submitted rationalized medical evidence showing that his claimed
disability beginning October 23, 2012 was causally related to his accepted employment injury,
he has not meet his burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a recurrence of disability on
October 23, 2012 causally related to his June 25, 2012 employment injury.

15

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

16

See S.S., 59 ECAB 315 (2008) (medical reports not containing rationale on causal relation are entitled to little
probative value and are generally insufficient to meet an employee’s burden of proof).
17

See supra note 11.

7

ORDER
IT IS HEREBY ORDERED THAT the September 29, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 19, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

8

